DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Receipt of Remarks/Amendments filed on 02/14/2022 is acknowledged. Claims 11-19 are cancelled. Claim 1 is amended. Claims 20-22 are new. Claims 1-10 and 20-22 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Modified Rejections as Necessitated by the Amendments filed on 02/14/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boze, B. (Journal of Applied Companion Animal Behavior Vol. 2, No. 1. 2008, 22-28) as cited in the Information Disclosure Statement, hereinafter Boze, in view of Rathore et al. (J. Wildl. Manage. 48(4):1984), hereinafter Rathore, and Horwitz ("Dog Behavior Problems - Coprophagia," web page), hereinafter Horwitz, and Manuelian et al. (JoVE, 2016), hereinafter Manuelian, and Caldwell et al. (WorkingDog online forum, 2008), hereinafter Caldwell. 
Applicant Claims
Applicant claims a method of deterring a canine from ingesting feces, the method comprising: a) introducing into the interior of mammalian feces a composition comprising a sufficient amount of lithium chloride (LiCl) to induce nausea in the canine upon or after ingestion of the feces, wherein a syringe containing the composition comprising the LiCI is used to inject the composition comprising the LiCI into the interior of the mammalian feces; b) orally 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Boze identifies coprophagy as a common and undesirable behavior among canines. Canines known to engage in coprophagy include wolves, coyotes, and pet dogs (Abstract; Introduction, 1st paragraph). Boze recites a variety of measures for treating coprophagy including altering fecal deposit with hot sauce or other aversive substances as well as taste aversion (Abstract; p. 23, left col, last paragraph; Figure 1). 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Boze does not expressly teach feeding the canine with LiCl-treated feces to induce nausea. Boze does not expressly teach that the composition has LiCl below the surface of the feces such that the canine does not detect LiCl on the surface of the feces. Boze does not teach using a syringe containing the composition comprising the LiCI is used to inject the composition comprising the LiCI into the interior of the mammalian feces.
Rathore is in the field of condition taste aversion and teaches a method of LiCl taste aversion in penned domestic dogs, where domestic dogs where given 6-10 g of LiCl in a ball of 100-150g ground meat (p. 1424, L. Col., 2nd paragraph). Rathore recites that all the dogs vomited within 0.5 h after ingesting LiCl-treated meat (p. 1424, R. Col., 2nd paragraph). Thus, Rathore teaches the limitations in Claim 1 with regards to the use of sufficient amount of LiCl to induce nausea in canine. The method according to Rathore involves baits made by putting LiCl in ground meat, with the ratio of LiCl to the vehicle or carrier rendering obvious the amount ratio of LiCl to feces in Claim 4.  
Regarding the limitation of injecting the composition comprising LiCl into the interior of the mammalian feces in Claim 1, Caldwell discusses a putting a concoction of white vinegar and salt on dog feces, which deterred the dog from eating it.  Caldwell contemplates using hypodermic needle and injecting the dog excrement with a solution of salt and vinegar (pp. 1 to 2). Thus, Caldwell renders obvious the limitation.  Because Caldwell teaches use of hypodermic needle and injection, Caldwell also necessarily teaches the use of syringe. Additionally, regarding the syringe, this limitation is irrelevant to the composition. How or where one stores the composition does not materially affect the process of injecting its components. It is the Applicant’s burden to show that the syringe is also an integral part of the method claim. See MPEP 2106.05(b). As recited, the syringe is not a patentable feature, and is also rendered obvious by the teachings of injection and needle taught by Caldwell. 
Horwitz is in the field of dog coprophagy, and supplements Rathore’s teaching by expressly teaching the process of opening the dog stool, inserting the taste deterrent in the center, and closing the stool so the pet cannot detect the presence of the deterrent in the stool (p. 2, 2nd to last paragraph). Thus, Horwitz reads on Claim 5 feature “comprising LiCl below the surface of the feces such that the canine does not detect LiCl on the surface of the feces.” Horwitz nd to last paragraph).  
Manuelian is in the same field of endeavor of conditioned taste aversion (CTA), and cures the deficiency of Boze regarding the concentration of LiCl to use.  Manuelian teaches the use of LiCl as taste aversive to sheep or goats to prevent potential crop damage of these ruminants. LiCl is orally administered after the animal consumes the target plant, and the animals learn to reject the plants (Abstract; Introduction, 2nd paragraph). Manuelian exemplifies LiCl dosages as 250 g/L for sheep and goat, which corresponds to 0.25 g/mL, which is within the instantly claimed range in Claim 2. Manuelian recites that the LiCl may be administered by mixing it with the food, in a gelatin capsule, or in a solution (Introduction, 3rd paragraph), rendering obvious Claim 3. The aversion induction process requires repetition (Aversion Induction and Validation sections), rendering Claim 9 obvious. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Boze establishes the known issue of coprophagy in canines and that taste aversion and altering feces are possible coprophagy treatment. It is known in the art that LiCl is used in taste aversion programs for canines, and specifically in domestic dogs, as exemplified by Rathore. Rathore had shown that dogs vomited upon consumption of LiCl. Horwitz recognizes that the only form of taste aversion that is consistently effective is something that becomes associated with nauseousness, and therefore suggests nauseating substances to be included in dog feces to stop coprophagy. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Rathore, Horwitz and Manuelian 
Regarding the LiCl concentration, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boze in view of Rathore, Horwitz, and Manuelian, as applied to Claims 1-6 and 9 above, and in view of Wells, D. L. (Veterinary Record (2003) 153, 51-53) as cited in the Information Disclosure Statement, and as evidenced by the American Kennel Club, (Labrador Retriever, [online], early version Dec. 8, 2015, [retrieved on Dec. 8, 2020]. Retrieved from the Internet:  http://cdn.akc.org/LabradorRetriever.pdf).
Applicant Claims
Applicant claims a method of deterring a canine from ingesting feces, the method comprising: a) introducing into the interior of mammalian feces a composition comprising a 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Boze, Rathore, Horwitz, and Manuelian have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The prior arts do not teach the LiCl-treated feces is the canine’s own feces. While Rathore teaches LiCl taste aversion in penned domestic dogs, the arts are silent on the canine breed. 
Wells’ study is focused on 28 domestic dogs with the behavioral problem of eating their own feces (Abstract, Title). Wells cure the deficiencies by recognizing the severity of autocoprophagy in a group of Labrador retrievers, bred primarily as a working dog as evidenced by the American Kennel Club, thereby reading on features of Claims 7 and 10 (p. 51, Materials and Methods, 1st paragraph). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wells to that of Boze, Rathore, Horwitz, and Manuelian and implement these treatments on Labrador retrievers because Wells has shown .

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boze in view of Rathore, Horwitz, and Manuelian, as applied to Claims 1-6 and 9 above, and in view of AAHA publications NEWStat, (American Animal Hospital Association, “Hart explores unexplained behavior of animals”, [online], August 3, 2010 [retrieved on Dec. 8, 2020]. Retrieved from the Internet: <https://www.aaha.org/publications/newstat/articles/2010-08/hart-explores-unexplained-beha/>), hereinafter AAHA.
Applicant Claims
Applicant claims a method of deterring a canine from ingesting feces, the method comprising: a) introducing into the interior of mammalian feces a composition comprising a sufficient amount of lithium chloride (LiCl) to induce nausea in the canine upon or after ingestion of the feces; b) orally administering or feeding the canine the LiCl-treated feces, thereby inducing nausea in the canine upon or after ingestion of the feces, wherein the nausea associated with 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Boze, Rathore, Horwitz, and Manuelian have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The prior arts do not teach that LiCl-treated feces was expelled within about 96 hours or the feces was frozen within about 96 hours after expulsion. 
AAHA featured the article exploring unexplained behavior of animals including coprophagia, or “poop eating” habit in dogs (p. 2, last section). The art teaches that about 10% of the dogs ate only their own stool, while 32% percent ate the stools of others, and nearly 50% of all dogs who ate feces would eat their own or that of other dogs. AAHA also recites that almost all dogs opted for fresh stools as opposed to old ones (p. 2, last section), thus reading on the limitation in Claim 8. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of AAHA with that of Boze, Rathore, Horwitz, and Manuelian and treat canines by incorporating LiCl inside the feces expelled within about 96 hours, i.e. fresh feces. One would have been motivated to do so because AAHA teaches that almost all dogs prefer fresh stools opposed to old ones.
Regarding Claim 7, AAHA recognizes that coprophagia includes dogs which ate only their own stool.  Since there are only 3 types of dogs which have coprophagia, i.e. dogs that ate only . 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boze in view of Rathore, Horwitz, Manuelian, and Caldwell as applies to Claim 1, and further in view of Conover et al. (The Journal of Wildlife Management, 1977), hereinafter Conover, and Griffiths et al. (Proceedings of the 8th Vertebrate Pest Conference, 1978), hereinafter Griffiths. 
Applicant Claims
Applicant claims a method of deterring a canine from ingesting feces, the method comprising: a) introducing into the interior of mammalian feces a composition comprising a sufficient amount of lithium chloride (LiCl) to induce nausea in the canine upon or after ingestion of the feces, wherein a syringe containing the composition comprising the LiCI is used to inject the composition comprising the LiCI into the interior of the mammalian feces; b) orally administering or feeding the canine the LiCl-treated feces, thereby inducing nausea in the canine upon or after ingestion of the feces, wherein the nausea associated with the feces deters the canine from ingesting feces; wherein the composition comprising the LiCI is injected at several different locations in the mammalian feces; wherein the locations are spaced about 1 inch apart.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Boze, Rathore, Horwitz, Manuelian, and Caldwell have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Boze, Rathore, Horwitz, Manuelian, and Caldwell do not teach injecting the LiCl in several different locations in the mammalian feces and spaced about 1 inch apart. 
Conover is in the same field of endeavor and teaches Prey consumption during aversion trials with live untreated chickens and chicken carcasses laced with lithium chloride (Table 1).  Conover teaches lacing carcasses by injecting LiCl in several places to assure adequate dispersal (p. 776, L. Col., last paragraph). By teaching injection of the LiCl in the feces at multiple places, Conover also renders obvious the spacing of about 1 inch.  
Griffiths also support Conover. Griffith is in the same field of "aversive conditioning or taste aversion" and reviews the use of LiCl-treated baits and carcasses as a means of controlling coyote predation on sheep (Abstract). Griffiths teaches that it is possible for coyotes to feed selectively on carcasses laced with LiCl, avoiding the “hot spots” where the LiCl was injected (p. 193, 2nd paragraph; p. 194, 3rd paragraph).  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Conover with that of Boze, Rathore, Horwitz, Manuelian, and Caldwell, and inject LiCl in several places to assure adequate dispersal. While the exact spacing is not disclosed by Conover, Conover renders it obvious unless there is evidence indicating such spacing is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of spacing the injection in the invention, it is concluded 
	Additionally, Griffiths teaches that it is possible for the eater to selectively eat around the hot spots where LiCl is injected in the carrier.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to ensure that the spacing of the injection sites are uniform and not too far apart in order to prevent the dog from eating around the injection sites.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boze in view of Rathore, Horwitz, Manuelian, and Caldwell as applies to Claim 1, and further in view of Segal, M. (Stool Chart aka Dog Poop Chart, 2012). 
Applicant Claims
Applicant claims a method of deterring a canine from ingesting feces, the method comprising: a) introducing into the interior of mammalian feces a composition comprising a sufficient amount of lithium chloride (LiCl) to induce nausea in the canine upon or after ingestion of the feces, wherein a syringe containing the composition comprising the LiCI is used to inject the composition comprising the LiCI into the interior of the mammalian feces; b) orally administering or feeding the canine the LiCl-treated feces, thereby inducing nausea in the canine upon or after ingestion of the feces, wherein the nausea associated with the feces deters the canine from ingesting feces; wherein the composition comprising the LiCI is injected at several different locations in the mammalian feces; wherein the locations are spaced about 1 inch apart.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Boze, Rathore, Horwitz, Manuelian, and Caldwell have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Boze, Rathore, Horwitz, Manuelian, and Caldwell do not teach injecting the type of stool according to the Bristol Stoll Form Scale. 
Segal teaches the Bristol Stool Chart, which the Examiner interprets to be the same as the Bristol Stoll Form Scale, as applies to dog stool (pp. 1-2.  Segal recites that Type 1 indicates constipation; Type 2 can be indicative of semi-constipation; Type 3 is considered to be a healthier stool; Type 4 may occur when the dog has eaten fruit or any other food, and usually firms up.  The Bristol Stool Chart shows that Types 5-7 are soft to liquid, and would not be amenable to injection.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Segal with that of Boze, Rathore, Horwitz, Manuelian, and Caldwell, and inject LiCl in several places in a Type 3 or 4 feces for ease of injection and because these types of stool are indicative of healthy dogs.

Response to arguments:
Applicant traverses the 103 rejection over Boze in view of Rathore, Horwitz, and Manuelian. The Applicant argues that “evidence of a long felt but unsatisfied need for the invention can rebut a prima facie case of obviousness even though some components of the technology needed to solve the problem may have been available, if others skilled in the art, in spite of significant efforts, have failed to recognize how to solve the problem.”  
This argument is not persuasive.  Applicant did not respond to any of the rebuttal points the Examiner made in the last Office Action on why the argument over long-felt need is not germane. To reiterate herein, the Examiner notes that while it is correct that evidence of long-felt need can be a basis for unobviousness, the Applicant bears the burden of fulfilling the criteria, and in this case, the Applicant has not met that burden. A successful showing of long-felt need should include evidence of three factors: 1) The need must have been a persistent one that was recognized by those of ordinary skill in the art; 2) The long-felt need must not have been satisfied by another before the invention by Applicant; 3) The claimed invention must in fact satisfy the long felt need. Each of these elements is established based on the preponderance of the evidence of record. In these regards, the Applicant has not shown any evidence, for instance, that use of other food additives, e.g. hot sauce, in feces does not deter coprophagy. Additionally, there are many stool eating deterrent products that are available on the market, and Applicant provides no evidence that these are ineffective. Applicant’s recitation that “some components of the technology needed to solve the problem may have been available, others skilled in the art, in spite of significant efforts…” contradicts a showing of long-felt need. The evidence must show unsuccessful efforts to solve the problem. The existence of a prior art reference showing a solution to the problem, i.e. Boze and Horwitz, is evidence that there is no long-felt need. Furthermore, others have contemplated the use of injecting 
Applicant argues that none of the cited references teach or suggest any method of treating coprophagy in canines using LiCI, particularly, the limitation of using a syringe containing a composition comprising the LiCI to inject the composition comprising the LiCI into the interior of the mammalian feces, as recited in claim 1 as amended. Applicant submits that new claims 20-22 are also nonobvious with the recitation of the type of stool.
This argument is moot because the new ground of rejection incorporates new reference as necessitated by the amendment. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616